Citation Nr: 0125092	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of frostbite 
of the left great toe, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October1996 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for residuals of frostbite of the left great toe.  By 
February 1997 rating decision the RO granted an increased, 20 
percent, rating for residuals of frostbite of the left great 
toe.  The veteran has continued his appeal.  In January 2001 
the veteran testified at a hearing at the RO before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of frostbite of 
the left great toe are manifested by no more than pain, 
numbness, cold sensitivity, and color changes.


CONCLUSION OF LAW

The veteran's residuals of frostbite of the left great toe 
are not more than 20 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7122 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in January 1997 the veteran reported having 
sensitive skin of the left great toe and chilblains, and that 
upon walking the symptomatology worsened.  Examination showed 
that that he had a normal gait cycle and full range of motion 
of the left great toe.  There was swelling, redness, and 
hyperemia of the left great toe, with chilblains.  It was 
also noted that the veteran had hallux valgus deformities of 
the feet.  There was no muscle atrophy of the muscles of the 
left foot with normal muscle strength.  The diagnosis was 
residuals of frostbite of the great toe of the left foot.

In January 2001 the veteran testified at a hearing, at the 
RO, before the undersigned Member of the Board.  He testified 
that due to his left great toe condition, it was difficult 
for him to do some exercises and hard to select shoes.  He 
reported that his left great toe was sometimes numb, but 
there had not been much tissue loss.  He still had the 
toenail, and he claimed that his toe was sometimes red and 
back in color.  He testified that it was hard for him to walk 
and to wear certain kind of shoes.  He claimed that his left 
great toe condition "put an end to the work [he] was doing" 
because he sometimes could not walk normally.  He claimed 
that the sensation in his left toe was impaired.  He reported 
feeling pain in the left great toe, but not all the time, 
that it was sensitive to cold, and that he had some loss of 
strength.  He testified that he received treatment from a 
private doctor and at the VA hospital for other conditions, 
but not for his toe.  He reported that the last time he was 
seen by a doctor was two to three months earlier by Dr. 
Alvarez, but that he did not receive treatment for his left 
toe.  He testified that Dr. Alvarez advised him that his toe 
changed color when he did certain things and to be careful.  
He also testified that he had been to Dr. Jiminez for his 
toe, but then indicated that when he went to Dr. Jiminez a 
week prior it was for unrelated treatment.  



Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of frostbite of the left toe have 
been assigned a 20 percent rating pursuant to Diagnostic Code 
7122.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending Diagnostic Code 7122 and 
the rating criteria for cold injury residuals twice, the 
first effective January 12, 1998, and the second effective 
August 13, 1998.  "[W]here the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It appears that the RO applied only the second 
revision in re-evaluating this disability.

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for 
residuals of a frozen foot, with mild symptoms, chilblains.  
A 20 percent disability rating is assigned for residuals of a 
frozen foot with persistent moderate swelling, tenderness, 
redness, etc.  A 30 percent rating requires residuals of a 
frozen foot with loss of toes, or parts, and persistent 
severe symptoms.  38 C.F.R. § 4.104 Diagnostic Code 7122 
(effective prior to January 12, 1998).

Under the revised rating criteria for Diagnostic Code 7122, 
evaluation of residuals of cold injuries, as modified 
effective in January 1998, a 10 percent rating is assigned 
for residuals of a cold injury when the disability is 
manifested by pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is warranted when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is warranted when the disability is manifested by 
arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.

Notes following this regulation provide that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104; DC 7122, including Notes 1 and 2 (effective 
Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury, to incorporate 
comments VA had received on the proposed criteria, became 
effective on August 13, 1998.  See 63 Fed. Reg. 37778 through 
37779 (July 14, 1998).  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended.  Initially, it is noted that the veteran was not 
supplied with these amended regulations.  However, a review 
of the changes effective August 13, 1998, reveals that the 
changes do not substantially affect the application of 
Diagnostic Code 7122 in this case.  Therefore, there is no 
prejudice to the veteran by the Board's initial consideration 
of these revised regulatory criteria.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In reviewing the applicable criteria, in conjunction with the 
objective evidence of record, the Board finds that neither 
the old or the new rating criteria is more favorable to the 
veteran as the evidence of record does not approximates the 
criteria required for a 30 percent rating under either 
criteria.  On VA examination in 1997 the veteran reported 
having sensitive skin of the left great toe, and objective 
examination showed swelling, redness, and hyperemia of the 
left great toe, with chilblains.  He subsequently testified 
that he had numbness, redness, impaired sensation, cold 
sensitivity, and occasional pain in the left great toe.  
Under the old criteria, a 30 percent rating is assigned for 
residuals of a frozen foot with loss of toes, or parts, and 
persistent severe symptoms.  The Board notes that the veteran 
has had no loss of toes and he has not complained of 
persistent severe symptoms, nor was this noted on the VA 
examination.  Under the new rating criteria, now in effect, a 
30 percent rating is assigned with the following in affected 
parts:  arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities.  Although the 
veteran has complained of pain, numbness, and cold 
sensitivity, there has only been objective evidence of color 
changes, and no objective evidence of tissue loss, nail 
abnormalities, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities.  38 C.F.R. § 4.104, Diagnostic Code 
7122.  The Board therefore finds that the objective evidence 
of record does not support the award of a rating in excess of 
20 percent for the veteran's service-connected residuals of 
frostbite of the left great toe.

Applicability of the Veterans Claims Assistance Act

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The amended statutes and 
regulations also redefine the obligations of VA with respect 
to the duty to assist and provide that VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3, 4, 114 Stat. 2096, 2096-2099 (2000); (enacted at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001)); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a)).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
veteran has been notified in the October 1996 and February 
1997 rating decisions and the June 1999 statement of the 
case, of what would be necessary, evidentiary wise, for the 
grant of a rating in excess of 20 percent for residuals of 
frostbite of the left great toe.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claim, 
and VA has complied with  notification requirements.  Thus, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The veteran 
has cited no sources of treatment for his service-connected 
left toe disability that are not already on file; thus no 
assistance is required by the RO in that regard.  The record 
reflects, however, that he underwent a VA examination to 
determine the severity of his service-connected disability.  
Thus, the Board finds that the RO has satisfied the duty to 
assist, to the extent possible, in this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected residuals of frostbite of the 
left great toe is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

